Citation Nr: 0429063	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  01-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  He had additional service in the United 
States Army Reserves from February 1972 to June 1973 and the 
New Mexico Army National Guard from June 1973 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


REMAND

The veteran submitted his current claim in May 1999 and is 
seeking to establish entitlement to service connection for 
PTSD.  The veteran contends he experienced several stressful 
events that occurred during his period of service in the 
Republic of Vietnam.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

The veteran submitted a stressor statement in August 1999 
wherein he provided information regarding stressful events 
that occurred at two different units.  The first unit, B 
Battery, 3rd Battalion (BN), 82nd Artillery (ARTY), 23rd 
Infantry Division (INF DIV), occurred in January 1971 while 
the veteran was part of a convoy and came under sniper fire.  
He also said that he observed the dead bodies of enemy 
soldiers.  The second event occurred while the veteran was 
assigned to C Battery, 3rd Battalion, 16th Artillery.  He 
reported that a sergeant was wounded and that several other 
persons were medically evacuated in early April 1971.  A 
third incident, that also occurred when the veteran was 
assigned to the second unit, involved a comrade's loss of 
fingers from an explosion that was witnessed by the veteran.  

In the recounting of the second stressor, the veteran did not 
indicate where his battery was located at the time of the 
stressful events.  As the veteran's later statements and 
testimony shows, his assigned battery was moved from firebase 
to firebase depending on the mission needs.  In order to 
assist him in verifying any outstanding stressor, he needs to 
provide the most specific information possible as to both his 
unit and where his unit was located at the time any alleged 
stressful event occurred.  The veteran also related that his 
battery fired for four straight days at that time.  In regard 
to the third stressor, the veteran has said his battery was 
at Landing Zone (LZ) Liz in July 1971.  

The veteran also provided testimony regarding his claimed 
stressors at a RO hearing in June 2002.  He testified 
regarding his January 1971 stressor.  He also testified about 
the events that occurred in April 1971, although he did not 
clearly indicate that the events involved his second unit.  
Testimony on page 7 of the transcript notes a reference to 
the 16th Artillery in April 1971 but there was no further 
description of the unit.  The veteran went into detail as to 
witnessing his comrade losing several fingers on his hand in 
an explosion.  He also described the wounding of his sergeant 
and the shrapnel scattered around the base from the incoming 
rounds.  Finally, the veteran testified about at least one 
member of his battery being injured as result of the recoil 
of their artillery piece and having to be medically 
evacuated.

In addition, the veteran testified about a stressful event 
that occurred when he was on "R&R" in October 1971 at 
Marble Mountain in DaNang.  He said that an ammo dump caught 
fire as a result of a rocket hit.  He said he was also 
stressed because the Vietnamese workers knew something would 
happen that day.  He said that that also caused him to be 
stressed.

The RO attempted to verify the veteran's stressors by 
contacting the United States Armed Services Center for Unit 
Records Research (CURR) in October 2002.  The only unit noted 
at that time was B Battery, 3rd BN, 82nd Arty, 23rd INF DIV.  
The second unit was not mentioned in the request.  Thus, the 
CURR researched only dates and events associated with the 
veteran's assignment with his first artillery unit. 

The CURR provided a response in February 2004.  The response 
shows that only the veteran's first unit was researched for 
possible verification of his claimed stressors.  Further, the 
October 1971 event was not addressed.  

The veteran provided additional testimony at a Travel Board 
hearing in September 2004.  At the second hearing the veteran 
changed his unit and said he served only with the 6th BN of 
the 11th Artillery, 3rd INF DIV.  (Transcript p. 15).  He did 
not mention a battery.  He then described stressors of being 
moved from one LZ to another and engaging in fire support 
missions, and of being subjected to occasional rocket or 
mortar attacks, as well as small arms fire.  For the most 
part, he did not relate the same stressors that he provided 
in his August 1999 statement or June 2002 testimony.  The 
veteran also related a stressor of when he thought he struck 
and killed a child with a jeep while returning to his base.  
The veteran raised this stressor at the time of his June 2002 
hearing; he said he never reported the incident.  The veteran 
was informed that, because he never reported the incident, 
there would be no way to verify through official records that 
it happened.  

The Board notes that the RO attempted to obtained the 
veteran's personnel file and was unsuccessful.  The National 
Personnel Records Center (NPRC) indicated that the file was 
loaned to the New Mexico Army National Guard (NMANG) in 
January 1974.  The RO then attempted to obtain information 
from the file from the NM ArNG on two occasions but never 
received any records that related to the veteran's period of 
active duty and service in Vietnam.  In light of the 
veteran's statements involving his assignment to multiple 
units, another attempt must be made to obtain records 
specific to the veteran's period of active duty from August 
1970 to February 1972.

In addition to the above, in a recent decision, the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a veteran's claim of participation in combat where that 
veteran was a member of an artillery battery in Vietnam.  See 
Sizemore v. Principi, 18 Vet. App. 264 (2004).  The Court 
engaged in a discussion of the veteran's claim that his 
unit's participation in artillery fire missions could 
possibly constitute engaging in combat with the enemy.  If 
such a finding were to be made in a particular case, the 
occurrence of a claimed stressor(s) that is related to such 
combat would have to be conceded much like the stressors of a 
veteran who had received one of the military citations issued 
to individuals who engaged in combat with the enemy.  The 
Court did not hold that such a claim by a veteran was prima 
facie evidence of participation in combat; however, the Court 
said that VA erred in its decision by finding that the 
veteran had not engaged in combat based on the criterion that 
the veteran did not receive fire from the enemy.  Sizemore, 
18 Vet. App. at 272.  Moreover, the Court found fault with 
VA's reliance on VAOPGCPREC 12-99 in concluding that an 
attack made by a veteran, such as an artillery attack, did 
not constitute combat with the enemy.  Id. at 272-273.  This 
decision must be considered as the veteran's case is further 
developed on remand.

As noted above, the veteran's claim was received in May 1999.  
There is no indication in the claims file that the veteran 
was given the notice required under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  A 
VCAA-styled letter was sent to the veteran in December 2001; 
however, the letter did not address the issue on appeal, to 
include the requirements to establish service connection.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  In addition, the 
Court has also held that an additional element of the notice 
required under the VCAA requires that claimants be 
specifically told to submit any evidence that they have in 
their possession.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of the information or 
evidence he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  Among 
other things, the veteran should be told 
to submit any pertinent evidence in his 
possession.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
PTSD.  After securing the necessary 
release(s), the RO should obtain these 
records.

3.  The RO should contact the New Mexico 
Army National Guard and request that they 
look for any records pertinent to the 
veteran's period of active duty from 
August 1970 to February 1972.  Such 
records should specifically include any 
duty assignments the veteran may have had 
during that period of service.  The RO 
should also contact the NPRC to determine 
if there are any available records that 
might be used to determine the veteran's 
unit(s) of assignment in Vietnam.

4.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressors.  This 
should include the unit(s) he was 
assigned to and where his unit was 
serving at the time of the alleged 
event(s).  The Board notes that the 
veteran originally claimed that he served 
with two separate units at the time of 
his August 1999 stressor statement and 
his June 2002 hearing.  He later 
asserted, in September 2004, that he 
served only with the 6th BN, 11th 
Artillery, 3rd INF DIV.  The veteran 
should be advised that if he is not 
specific in describing his stressors, 
verification from official sources may 
not be possible and that could adversely 
affect his claim.  Further, the veteran 
was told in June 2002 that the stressor 
involving him striking a child with a 
jeep could not be verified, based on his 
admission that he did not report it.  The 
veteran should be advised that he can 
submit alternate forms of evidence to 
prove the occurrence of the stressor, 
such as a buddy statement from someone 
who witnessed the incident or was told 
about it at the time.

5.  After obtaining a response from the 
veteran, the RO should prepare a new 
request to the CURR, citing to the 
veteran's claimed unit and events at that 
unit.  If the veteran fails to respond to 
the new request for information, another 
attempt must be made to verify the 
already identified stressors as they 
relate to the veteran's unit identified 
in his September 2004 testimony.  

6.  After completing all the development 
actions requested above, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file should be 
reviewed by the examiner as part of the 
overall examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
specifically include psychological 
testing, including tests to determine 
whether the veteran has PTSD.  (The 
examiner is advised that the veteran 
received a diagnosis of PTSD in August 
2001 and that a VA physician wrote a 
letter to the Social Security 
Administration on behalf of the veteran 
and stated that the veteran had a 
diagnosis of PTSD in September 2003; 
however, neither diagnosis was based on a 
review of verified stressors.)  Regarding 
the PTSD claim, the psychiatric examiner 
is requested to review the summary of 
stressors to be provided and included in 
the claims file, and the examiner should 
consider these events for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include the complete rationale for 
all opinions expressed.

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

